Citation Nr: 0635380	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-02 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether the veteran's submissions and arguments reasonably 
raise an informal claim to reopen a claim for special monthly 
compensation (SMC) on account of the need for aid and 
attendance of another person, to include whether the Board 
has jurisdiction to make such determination in the first 
instance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1967 to 
January 1969.

In a December 2003 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to reimbursement of costs incurred 
at a community residential care (CRC) facility.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC or Court).  In December 2005, the Court affirmed 
the Board's decision, but remanded for the Board to make a 
factual determination as to whether the veteran's submissions 
and arguments reasonably raise a claim to reopen a claim for 
Special Monthly Compensation (SMC) on account of the need for 
aid and attendance (A&A) of another person.  This case has 
been advanced on the docket.

For reasons which will be explained below, the question of 
whether the veteran has made a claim for SMC benefits is 
referred to the RO for appropriate consideration.
  

FINDING OF FACT

1.  The matter of whether the veteran's submissions 
reasonably raise an informal claim to reopen a claim for SMC 
on account of the need for aid and attendance is wholly 
unrelated to the issue of entitlement to reimbursement of 
costs incurred at a community residential care (CRC) 
facility, which was the subject of the Board's 2003 decision.

2.   The matter of whether the veteran's submissions 
reasonably raise an informal claim to reopen a claim for SMC 
on account of the need for aid and attendance of another 
person has never been considered or decided by the agency of 
original jurisdiction (AOJ), and has not been the subject of 
a Notice of Disagreement (NOD) or a Substantive Appeal.  


CONCLUSION OF LAW

The Board does not have jurisdiction over the matter of 
whether the veteran's submissions and arguments reasonably 
raise an informal claim to reopen a claim for SMC on account 
of the need for aid and attendance of another person, and 
therefore this matter is dismissed without prejudice and 
referred to the RO for appropriate action.  38 U.S.C.A. §§ 
511, 7104, 7105, 7107, 7108 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.201, 20.202 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION


Background

In October 2003, while an appeal of the denial of a claim for 
reimbursement of costs incurred at a CRC facility was pending 
before the Board, the Board received a letter from the 
veteran's accredited veterans service organization 
representative, dated in July 2003, to which was attached a 
copy of a completed VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, also dated in July 2003.  In the letter, the 
veteran's representative stated that:

"[d]ue to the severity and tenacity of [the veteran's] 
service-connected mental condition, we request that his 
current claim pending at the Board of Veterans [sic] 
Appeals be moved up on the docket.  For this purpose, we 
invite your attention to the additional evidence:

?	VA Form 21-2680 (Examination for Housebound Status or 
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether the veteran's submissions and arguments reasonably 
raise an informal claim to reopen a claim for special monthly 
compensation (SMC) on account of the need for aid and 
attendance of another person, to include whether the Board 
has jurisdiction to make such determination in the first 
instance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1967 to 
January 1969.

In a December 2003 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to reimbursement of costs incurred 
at a community residential care (CRC) facility.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC or Court).  In December 2005, the Court affirmed 
the Board's decision, but remanded for the Board to make a 
factual determination as to whether the veteran's submissions 
and arguments reasonably raise a claim to reopen a claim for 
Special Monthly Compensation (SMC) on account of the need for 
aid and attendance (A&A) of another person.  This case has 
been advanced on the docket.

For reasons which will be explained below, the question of 
whether the veteran has made a claim for SMC benefits is 
referred to the RO for appropriate consideration.
  

FINDING OF FACT

1.  The matter of whether the veteran's submissions 
reasonably raise an informal claim to reopen a claim for SMC 
on account of the need for aid and attendance is wholly 
unrelated to the issue of entitlement to reimbursement of 
costs incurred at a community residential care (CRC) 
facility, which was the subject of the Board's 2003 decision.

2.   The matter of whether the veteran's submissions 
reasonably raise an informal claim to reopen a claim for SMC 
on account of the need for aid and attendance of another 
person has never been considered or decided by the agency of 
original jurisdiction (AOJ), and has not been the subject of 
a Notice of Disagreement (NOD) or a Substantive Appeal.  


CONCLUSION OF LAW

The Board does not have jurisdiction over the matter of 
whether the veteran's submissions and arguments reasonably 
raise an informal claim to reopen a claim for SMC on account 
of the need for aid and attendance of another person, and 
therefore this matter is dismissed without prejudice and 
referred to the RO for appropriate action.  38 U.S.C.A. §§ 
511, 7104, 7105, 7107, 7108 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.201, 20.202 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION


Background

In October 2003, while an appeal of the denial of a claim for 
reimbursement of costs incurred at a CRC facility was pending 
before the Board, the Board received a letter from the 
veteran's accredited veterans service organization 
representative, dated in July 2003, to which was attached a 
copy of a completed VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, also dated in July 2003.  In the letter, the 
veteran's representative stated that:

"[d]ue to the severity and tenacity of [the veteran's] 
service-connected mental condition, we request that his 
current claim pending at the Board of Veterans [sic] 
Appeals be moved up on the docket.  For this purpose, we 
invite your attention to the additional evidence:

?	VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance)

It is respectfully requested that this documentation be 
incorporated into the evidentiary record and appropriate 
actions be taken . . ."

On the VA Form 21-2680, in addition to providing other 
information regarding the veteran's situation, a VA physician 
checked a box indicating that he certified that "the veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home, or other institutionalized care."  

The Board treated this submission as a motion for advancement 
on the docket and granted the motion in November 2003.  

The Board denied the reimbursement claim in December 2003.  
In its decision, the Board did not discuss the October 2003 
submission, including the VA Form 21-2680, except to note 
that the motion for advancement on the docket had been 
granted in November 2003.  By implication, the Board 
considered the submission to be a motion for advancement on 
the docket, and did not entertain the possibility that it 
might also be construed as an informal claim to reopen a 
claim for SMC.  Entitlement to SMC had been previously denied 
by a January 1998 RO decision.

The veteran filed a Notice of Appeal with the CAVC regarding 
the Board's denial of reimbursement benefits.  In his brief 
before the Court, the veteran, represented before the Court 
by counsel, argued that "VA failed to consider whether he 
was entitled to special monthly compensation for aid and 
attendance . . ." citing the physician's certification on 
the July 2003 VA Form 21-2680.  (See, Appellant's brief, at 
13-17.)

In a December 2005 panel decision, the CAVC affirmed the 
Board's denial of the reimbursement claim, but remanded to 
the Board for a factual determination on the question of 
whether the veteran's submissions and arguments, primarily 
the VA Form 21-2680 submitted in October 2003, reasonably 
raised an informal claim to reopen a claim for SMC.  The 
Court stated that the existence of its jurisdiction over this 
matter turned on whether the claim was reasonably raised to 
the Board.  The Court noted that the question of whether a 
sympathetic reading of prior filings raises an informal claim 
for benefits is essentially a factual inquiry and that such 
factual findings "are best for the Board to make in the 
first instance."  The CAVC noted that the claimant could 
appeal an adverse finding by the Board to the Court.  
Citation omitted.  

By a letter dated in June 2006, the Board notified the 
veteran and his current representative, a veterans service 
organization, of the opportunity to submit additional 
evidence and argument on this issue.  In an October 2006 
brief, the veteran's representative referred the Board to the 
arguments already addressed in the "joint motion."  No 
other argument or evidence was offered in regard to the 
matter of whether the October 2003 filing constituted an 
informal claim to reopen a claim for SMC.

Aside from this brief, the documents contained in the claims 
folder, dated during the period from 2003 through 2006, 
pertain exclusively to unrelated matters, including claims 
for a waiver of an overpayment, service connection for an 
additional disability, custodianship proceedings, and an 
emergency compensation payment.  These materials contain no 
information regarding a possible claim to reopen a claim for 
SMC benefits.  In a statement, dated in October 2006, the 
RO's Veterans Service Center Manager reported that after an 
extensive search, there is no record of a temporary file for 
the veteran and that she is confident that "this office has 
never received or adjudicated a claim for aid and attendance 
for the . . . veteran."

Analysis

For the reasons below, the Board respectfully finds that it 
does not have jurisdiction to make the initial determination 
as to whether an informal claim to reopen a claim for SMC has 
been submitted.  The issue is not one that is reasonably 
related to the matter that was on appeal before the Board at 
the time of its December 2003 decision and the Board does not 
have jurisdiction to make the initial determination on this 
matter.  Further, subsequent precedential decisions of the 
Court constitute an intervening change in law, compliance 
with which requires the Board to refer this matter to RO to 
first determine the matter at issue.  See Richardson v. 
Nicholson, 20 Vet. App. 64 (2006), Jarrell v. Nicholson, 20 
Vet.App. 326 (2006).  

The Board, like any statutory tribunal, "always has the 
right, in fact the obligation, to examine its jurisdiction."  
Further, "the law of the case doctrine does not bar 
consideration of jurisdictional issues."  See Heath v. West, 
11 Vet.App 400, 402 (1998).  "Moreover, it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated." Barnett v. Brown 83 F.3d 
1380, 1383 (1996).
The Board is "primarily an appellate tribunal" that decides 
appeals from denials by VA agencies of original jurisdiction 
of claims for veterans' benefits.  See Scates v. Principi, 
282 F.3d 1362, 1366-67 (Fed.Cir. 2002); Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339, 1346 (Fed.Cir. 2003).  The Board's original 
jurisdiction is sharply circumscribed to matters such as 
consideration of motions for revision of its decisions based 
on clear and unmistakable error, 38 U.S.C.A. § 7111, 
correction of obvious error in the record, 38 U.S.C.A. 
§ 7103(c), and certain determinations regarding the 
reasonableness of attorney fees, 38 U.S.C.A. §§  5904(c)(2).  
Specifically, 38 U.S.C.A. § 7101(a) provides that the Board 
is established in order to "conduct hearings and dispose of 
appeals properly before the Board in a timely manner."  
(emphasis added).  §38 U.S.C.A. § 7102(a), which refers to 
the assignment of proceedings before the Board, specifies 
that the Board member or panel assigned the proceeding, 
"shall make a final determination thereon, including any 
motion filed in connection therewith."  

While 38 U.S.C.A. § 511(a) provides that the Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary to veterans or the dependents or 
survivors of veterans, 38 U.S.C.A. § 7104(a) specifies that 
final decisions on appeals from adverse decisions by the 
Secretary shall be made to the Board.  That provision 
requires that the Board's decisions be "based on the entire 
record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation."  Each decision requires a "written 
statement of the Board's findings and conclusions and the 
reasons or bases" for them "on all material questions of 
fact and law presented on the record" as well as an order 
granting or denying relief.  38 U.S.C.A. § 7104(d) (emphasis 
added).  Hence, the Board is required to make factual 
findings, but only in the context of its consideration of 
questions material to the matter over which it has proper 
jurisdiction.  In this regard, in November 2003, the Board 
made the requisite findings and conclusions regarding the 
veteran's October 2003 submissions, to the extent that they 
were associable with the then pending appeal.  That is, they 
were construed by the Board for the purpose expressly stated 
therein - as a motion to advance the appeal on the docket - 
which the Board ruled on favorably.  

The statutory framework provides "very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the [agency of original jurisdiction (AOJ)] before a claimant 
may secure 'appellate review' by the [Board]."  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995), citing Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).  38 U.S.C.A. §  7105(a) 
specifically requires that "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  Hence, a claim for VA 
benefits is initially decided by the agency of original 
jurisdiction (AOJ) and appellate review of that decision is 
initiated by the timely filing of a notice of disagreement 
and completed by filing of a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The Board's jurisdiction is expressly limited by 38 U.S.C.A. 
§ 7108, which provides that "[a]n application for review on 
appeal shall not be entertained unless it is in conformity 
with this chapter."  This provision places clear limits the 
Board's jurisdiction, including its authority to make 
findings of fact and conclusions of law, on matters not in 
conformance with the express requirements of Chapter 71.  
While external guidance as to the intent of § 7108 is 
lacking, the clear meaning of the language is apparent and 
must be given effect. See Jarrell v. Nicholson, 20 Vet. App. 
326, 330 (2006) (en banc), citing Splane v. West, 216 F.3d 
1058, 1068-69 (Fed.Cir.2000) ("canons of construction 
require us to give effect to the clear language of a statute 
and avoid rendering any portions meaningless or 
superfluous").  

In this case, the RO has not yet made a determination as to 
whether the veteran's submissions and arguments reasonably 
raise an informal claim to reopen a claim for SMC, and there 
certainly has been no notice of disagreement, statement of 
the case, or substantive appeal on this question.  Claims for 
benefits are adjudicated by the RO, which acts on behalf of 
the Secretary.  This is so that the RO can make the "initial 
review or determination" referenced in 38 U.S.C.A. 
§ 7105(b)(1), against which a notice of disagreement may be 
filed to begin the appellate process.  See Godfrey, 7 Vet. 
App. at 410; Jarrell v. Nicholson, 20 Vet. App. 326, 331 
(2006) (en banc).   

In its order, the CAVC noted that even when there is no Board 
decision on a claim, it has "jurisdiction over that claim if 
there is a reference to it in [a notice of disagreement], or 
if it was reasonably raised to the Board."  See Ledford v. 
West, 136 F.3d 776 (Fed. Cir. 1998).  Yet this point relates 
to the jurisdiction of the CAVC, not that of the Board.  
Indeed, as noted above, the Board's jurisdiction is expressly 
limited by statute.  Specifically, an application for review 
on appeal shall not be entertained by the Board unless it 
confirms with chapter 71 of the United States Code.  See 38 
U.S.C.A. § 7108.  The Court has long held that the minimum 
prerequisite for the Board's jurisdiction is a decision by 
the originating agency followed by the filing of a NOD in 
regard to that decision.  Once the Board has jurisdiction 
over an appeal, it may remand the case to the originating 
agency, directing that appropriate action be taken to ensure 
proper appellate processing, such as the issuance of a 
Statement of the Case (SOC).  See Godfrey, 7 Vet. App. at 
409, 410; Manlincon v. West, 12 Vet.App. 238 (1999).  In the 
present case, the issue of whether a claim for SMC benefits 
has been filed is unrelated to a matter that was on appeal at 
any time before the Board.  It has never been considered or 
decided by the AOJ or been subject to the filing of an NOD.  
The issue is outside the appellate process, not in conformity 
with Chapter 71, and therefore outside the Board's 
jurisdiction.  Because the Board does not have jurisdiction 
over the matter, it may not issue a preliminary order 
(remand), directing its consideration by the AOJ.  38 C.F.R. 
§ 20.1100(b), Manlincon.  Rather, the matter of whether the 
veteran's submissions and arguments reasonably raise an 
informal claim to reopen a claim for SMC must be dismissed 
without prejudice and referred to the AOJ, which is the 
appropriate VA component to make this initial factual 
inquiry.  Richardson v. Nicholson, 20 Vet. App. 64, 73 (2006) 
(a pending unadjudicated claim must be referred to the RO). 

The Board's referral of a claim to the AOJ enables the AOJ to 
make the "initial review or determination" of that claim, 
as referenced in 38 U.S.C. 7105(b)(1).  Godfrey at 410.  In 
Godfrey, the CAVC also held that the Board did not err in 
referring a claim to the RO without additional specific 
instructions because the claim was not in appellate status.  
Id.; see also Smallwood v. Brown, 10 Vet. App. 93, 99-100 
(1997) (the Board did not err in referring to the AOJ a claim 
concerning CUE in an RO decision); Bruce v. West, 11 Vet. 
App. 405, 408 (1998) (the Board properly referred to the RO a 
claim for service connection for tinnitus, raised by the 
veteran during his appeal on other claims).

Together, 38 U.S.C.A. §§ 511(a) and 7104(a) dictate that the 
Board acts on behalf of the Secretary in making the final 
decision on claims and provides "one review on appeal to the 
Secretary" of a question "subject to decision by the 
Secretary."  DAV, 327 F.3d at 1347.  The Board is an 
appellate body and does not have jurisdiction to adjudicate 
claims in the first instance, having original jurisdiction 
limited to determining questions as to whether a prior Board 
decision contains clear and unmistakable error, and to 
certain matters pertaining to the reasonableness of attorney 
fees."  See Jarrell, 20 Vet. App. at 331; 38 C.F.R. § 19.4.

In its remand relating to the present case, the CAVC cited 
Solomon v. Brown, 6 Vet. App. 396 (1994), and EF v. 
Derwinski, 1 Vet. App. 324 (1991), for the proposition that 
the Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's substantive 
appeal, including all documents and oral testimony in the 
record prior to the Board's decision.  These cases may be 
distinguished from the matter at issue here.  In Solomon, the 
Board had failed to consider medical evidence submitted by 
the veteran in support of claims for secondary service 
connection for ulcer and low back disabilities.  Yet claims 
for service connection for these disabilities (on a direct 
basis) were already on appeal before the Board at the time 
(the claim for service connection for an ulcer disability was 
being considered on the merits, while the claim for service 
connection for a low back disability was being considered as 
one to reopen).  See Solomon, 6 Vet. App. at 402.  

Similarly, in EF the central issue before the Board was 
entitlement to service connection for atypical depression and 
schizoaffective disorder.  During the course of that appeal, 
the veteran submitted a psychiatrist's statement that the 
veteran's depression was the result of a service-connected 
condyloma acuminate (i.e., raising another theory of 
entitlement to service connection for the psychiatric 
disability).  See EF, 1 Vet. App. at 326.      

There is no question that once the Board has jurisdiction 
over a claim, it has the authority to address all issues 
related to that claim, even those not previously decided by 
the RO.  Bernard v. Brown, 4 Vet. App. 384, 392 (1993) 
(distinguishing between questions or issues in a matter or 
claim and the matter or claim itself, and holding that the 
Board has the authority "to decide all questions presented 
on the record before it that were necessary to its decision 
on the matter" on appeal).  

Unlike the procedural history in Solomon and EF, however, the 
informal claim potentially raised by the present veteran in 
October 2003 (that is a claim to reopen a previously denied 
claim for SMC) was completely separate and in no way implied 
from or related to the claim that was actually on appeal (for 
reimbursement of costs incurred at a CRC facility).  Because 
there is no pending appeal on the issue of whether to reopen 
a claim for SMC, the Board has no jurisdiction over matters 
relating to that issue, including whether an informal claim 
to reopen was reasonably raised. 

The case at bar presents a differing situation than that 
presented in Richardson v. Nicholson, 20 Vet. App. 64 (2006).  
In Richardson, the CAVC remanded to the Board for a factual 
finding on the question of whether a veteran's 1944 
submission reasonably raised a claim for service connection 
for psychoneurosis.  Yet this was in relation to the 
veteran's allegation that the RO had committed clear and 
unmistakable error (CUE) in a prior rating decision by 
failing to adjudicate a reasonably raised claim concerning 
psychoneurosis.  In fact, in the Board decision appealed by 
the veteran in Richardson, the Board had made a specific 
determination that such a claim had not been raised.  The 
CAVC in Richardson remanded the question back to the Board to 
consider the question again, this time applying the "full 
and sympathetic reading" standard.   Id.  at 72; see 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001); 
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir. 2004); 
Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed.Cir. 2005).  

Unlike the facts in Richardson, the Board in the present case 
did not (in its December 2003 decision) make any 
determination concerning whether an informal claim to reopen 
a claim for SMC had been filed, nor has the veteran 
specifically argued that CUE was committed (by either the RO 
or the Board) in not considering the claim.  The Board 
certainly does not question that VA must determine all 
potential claims raised by the evidence, giving a "full and 
sympathetic reading" to the submissions in this regard.  It 
simply does not have jurisdiction in this case to make a 
factual finding on this matter in the first instance.  In 
addition, even if the Board had jurisdiction, under 
Richardson, the proper disposition of a claim that has been 
raised but not adjudicated is for the Board to refer than 
claim to the originating agency for initial consideration.  
Op. cit. at 73.

Finally, the Board is mindful of 38 C.F.R. § 20.101(d), which 
states that when the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted 60 days from the date the notice was mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  38 C.F.R. § 
20.101(d).  This regulation applies to appeals and is 
directed to situations in which a claim has seemingly been 
perfected and the Board, on its own, determines that a notice 
of disagreement and/or substantive appeal is actually 
untimely or inadequate.  The matter at issue is not an 
appeal, nor has it been developed in accordance with chapter 
71 U.S.C. or Parts 19 and 20 of the C.F.R.  Moreover, the 
Board's dismissal in the present case is accompanied by a 
referral of the matter, so the veteran and his representative 
still have the opportunity 


to submit (to the RO) their arguments concerning any possible 
informal claim to reopen filed in October 2003.  The veteran 
will receive de novo consideration of the issue by the RO and 
all his rights in the matter would be preserved. 

Where the law and not evidence is dispositive, a claim should 
be denied or appeal terminated because of lack of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the law is dispositive 
in this matter, any failure in notifying or assisting the 
veteran is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).  

ORDER

The question of whether the veteran's submissions and 
arguments reasonably raise an informal claim to reopen a 
claim for SMC on account of the need for aid and attendance 
of another person is dismissed without prejudice and referred 
to the RO for appropriate action.



____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


